TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-19-00027-CR


                                  Blair Beck McCall, Appellant

                                                  v.

                                   The State of Texas, Appellee


                FROM THE 274TH DISTRICT COURT OF HAYS COUNTY
          NO. CR-15-0868, THE HONORABLE GARY L. STEEL, JUDGE PRESIDING



                                             ORDER


PER CURIAM

               On March 10, 2021, the Court of Criminal Appeals issued Ortiz v. State,

Nos. PD-1061-19, PD-1362-18, __ S.W.3d __, 2021 WL 900673 (Tex. Crim. App. Mar. 10, 2021)

(op., designated for publication). This Court requests supplemental briefing from the parties

on what effect, if any, Ortiz’s analysis has on our disposition of appellant’s motion for rehearing

and of this appeal. Appellant should file his brief no later than April 8, 2021. The State’s response

will be due within 14 days of the filing of appellant’s brief.

               It is so ordered March 25, 2021.



Before Justices Goodwin, Baker, and Kelly

Do Not Publish